DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 06/21/2022 has been entered. Claims 2, 9 and 16 have been amended. Claims 1, 18-21 and 24 have been canceled. Claims 25-26 have added. Claims 2-17, 22-23 and 25-26 are pending in this application. 

Response to Arguments
Applicant's arguments filed 06/21/2022, have been fully considered but they are not persuasive/moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As explained before: 
The claim language “aligning virtual content with a vector from the first person to the second person” under broadest reasonable interpretation is presenting virtual content “or label” along a vector “or direction” of the second person “object” from the view point of the first person”.
The definition for the term "geo-spatial position" in the specification "geo-spatial coordinates” corresponding to a location of the first person [0194]; hence the examiner considers it as the location of the person.
Virtual content can be an indication of labels for real object that is seen by the person or can be an indication of obstructed object, etc...
The specification [0210]: explains the BRI of the independent claims’ amendment and new claims 25-26, as location assessment of a second user and presenting the assessment to the first user along a virtual path. 

Arguments related to claims 2,9 and 16 amendment.
Examiner respectfully disagree.
Border teaches presenting an event indicator at a position along the movement path associated with a fourth geo-spatial location, the event indicator comprising 2 SF-4834719Application No.: 16/741,656Docket No.: 72800-35032.05an attribute associated with the fourth geo-spatial location, and presenting, via the event indicator at the first wearable head device, the attribute associated with the fourth geo-spatial location ([0836][0837]).
Kritt teaches presenting a movement path of a person based on the second location and the third location  ([0058]-[0067]); 
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-17 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Border et al. (US 20120212398), hereinafter, Border in view of Kritt et al. (US 20150146004), hereinafter Kritt, and in further view of Grinberg (US 20130307842) hereinafter Grinberg.
Regarding Claim 2,
Border teaches a first wearable head device configured to be worn by a first person (Fig. 1), the first wearable head device comprising: a see-through display “the augmented reality glasses or eyepiece” [0509]; one or more processors configured for: 
determining a first geo-spatial location of the first wearable head device (The signals from each soldier will include the location of the soldier [0509]; Fig. 29B); 
receiving, from a first sensor, a second geo-spatial location of a second wearable head device configured to be worn by a second person (The signals from each soldier will include the location of the soldier from a GPS capability inherent in the augmented reality glasses or eyepiece [0509]; Fig. 29B. The system receives the location of the second person/object, wherein each soldier “second person” sends its location to the command center);
presenting a virtual content on the see-through display (eyepiece facilities may provide for presenting displayed content corresponding to an identified marker indicative of the intention to display the content. That is, the eyepiece may be commanded to display certain content based upon sensing a predetermined external visual cue [0417]; FIGS. 112 and 113 illustrate a stereo image pair for 3D labels “virtual content” to be applied to the see-through view shown in FIG. 110, where one of the objects is a truck “moving object”; Labels relating names or other information about the objects of interest are then generated along with disparities to provide 3D labels at distances perceived by the user corresponding to the distances to the objects of interest in step 119050 [0917]); wherein the virtual content “3D label” is aligned with a vector “direction” from the first geo-spatial to “object of interest” (the 3D labels are provided in the portions of the user's field of view that correspond to the direction to the objects of interest [0918]);
receiving, from a second one or more sensors, a signal associated with a movement of the second wearable head device from the second geo-spatial location to a third geo-spatial location, the second one or more sensors different from the first one or more sensors (The eyepiece may utilize GPS and inertial navigation “e.g. utilizing an inertial measurement unit” as described herein, such as described herein, to provide positional and directional accuracy.  However, the eyepiece may utilize additional sensors and associated algorithms to enhance positional and directional accuracy, such as with a 3-axis digital compass, inclinometer, accelerometer, gyroscope, and the like [0548]);
presenting an event indicator at a position along the movement path associated with a fourth geo-spatial location, the event indicator comprising 2 SF-4834719Application No.: 16/741,656Docket No.: 72800-35032.05an attribute associated with the fourth geo-spatial location, and presenting, via the event indicator at the first wearable head device, the attribute associated with the fourth geo-spatial location (In various environments described herein, the user may use the eyepiece to communicate with his team via a user interface … The user may also view an overlay of trail maps and/or mountain trail maps in the eyepiece so that the user may view a path prior to encountering potentially dangerous terrain and or situations where the enemy may be located [0836][0837]).
Border did not explicitly teach  presenting a movement path of the second wearable head device based on the second geo-spatial location and the third geo-spatial location; receiving an indication whether the third geo-spatial location is accessible from the first one or more sensors; in accordance with the indication that the third geo-spatial location is not accessible from the first one or more sensors.
Kritt teaches presenting a movement path of a person based on the second location and the third location  (As the selected object or the user moves, the display module 212 or other components in the apparatus 200 may track the movement of the selected object and/or user and may update a location of the icon until the selected object is in direct view of user in the field of view of the ]heads-up display 110 [0058]-[0067]); 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the current invention to add the teachings of Kritt to the teaching of Border. The motivation for such an addition would be displaying obstructed person's “object” location in a head-up display and tracking the selected object until that object is in view of the user through the heads-up display (Kritt [0004]). Receiving the location of the person/object is an obvious alternative of detecting such location that yields a predictable result of accurate location.
The combination of Border and Kritt did not explicitly teach receiving an indication whether the third geo-spatial location is accessible from the first one or more sensors; in accordance with the indication that the third geo-spatial location is not accessible from the first one or more sensors.
Grinberg teaches receiving an indication whether the third geo-spatial location is accessible from the first one or more sensors “GPS-signals are unavailable”; in accordance with the indication that the third geo-spatial location is not accessible from the first one or more sensors “use second sensor “IMU” to detect the location” (An IMU allows a GPS to work when GPS-signals are unavailable, such as in tunnels, inside buildings, or when electronic interference is present [0036]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the current invention to add the teachings of Grinberg to the teaching of Border and Kritt. The motivation for such an addition would be detect the user’s location when the GPS signal is lost or unavailable (Grinberg [0036]). Changing the label is an obvious alternative for representing different cases that yields a predictable result.

Regarding claim 3, 
The combination of Border and Kritt and Grinberg teaches all the features of claim 2, as outlined above.
Border further teaches locking a presentation of the virtual content on the see-through display at the location associated with the object of interest (eyepiece facilities may provide for locking the position of a virtual keyboard down relative to a real environmental object “e.g. a table, a wall, a vehicle dashboard, and the like” [0409]; Fig. 24).

Regarding claim 4, 
The combination of Border and Kritt and Grinberg teaches all the features of claim 2, as outlined above.
Border further teaches locking a presentation of the virtual content on the see-through display to an object or area that intersects the vector from the first geo-spatial location to the second geo- spatial location (eyepiece facilities may provide for locking the position of a virtual keyboard down relative to a real environmental object “e.g. a table, a wall, a vehicle dashboard, and the like” … The virtual keyboard 2408 may then remain fixed in space relative to the outside environment, such as fixed to a location on the table 2410 [0409]; Fig. 24).

Regarding claim 5, 
The combination of Border and Kritt and Grinberg teaches all the features of claim 2, as outlined above.
Border did not explicitly teach changing an aspect of a presentation of the virtual content in accordance with a determination that a view of the second person by the first person is impaired.  
Kritt teaches changing an aspect of a presentation of the virtual content in accordance with a determination that a view of the second person by the first person is impaired “obstructed” (In one embodiment, the display module identifies the selected object in the heads-up display by locating a symbol on an image of the selected object visible in the heads-up display and/or a location on the heads-up display corresponding to a direction of the selected object where the selected object is not visible due to an obstruction between the selected object and the heads-up display [0004]; the display module 212 includes an indication of a location of the selected object even though the selected object is behind some other obstruction, such as a building [0058]-[0066]).  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the current invention to add the teachings of Kritt to the teaching of Border. The motivation for such an addition would be displaying obstructed person's “object” location in a head-up display and tracking the selected object until that object is in view of the user through the heads-up display (Kritt [0004]).

Regarding claim 6, 
The combination of Border and Kritt and Grinberg teaches all the features of claim 2, as outlined above.
Border did not explicitly teach presenting the virtual content on the see-through display to indicate a level of visibility of the second person in a view of the first person.  
Kritt teaches presenting the virtual content on the see-through display to indicate a level of visibility “obstruction” of the second person in a view of the first person (In one embodiment, the display module identifies the selected object in the heads-up display by locating a symbol on an image of the selected object visible in the heads-up display and/or a location on the heads-up display corresponding to a direction of the selected object where the selected object is not visible due to an obstruction between the selected object and the heads-up display [0004]; In one embodiment, the display module 212 includes an indication of a location of the selected object even though the selected object is behind some other obstruction, such as a building [0058]).  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the current invention to add the teachings of Kritt to the teaching of Border. The motivation for such an addition would be displaying obstructed person's “object” location in a head-up display and tracking the selected object until that object is in view of the user through the heads-up display (Kritt [0004]).

Regarding claim 7, 
The combination of Border and Kritt and Grinberg teaches all the features of claim 2, as outlined above.
Border further teaches presenting the virtual content on the see-through display to come into focus by the first person when the first person focuses at a certain plane or distance in an environment (The distance and/or the vergence angle may also be used to determine the level of focus of the virtual object is to have to be properly observable by the user [0899]-[0908]).  

Regarding claim 8, 
The combination of Border and Kritt and Grinberg teaches all the features of claim 7, as outlined above.
Border further teaches wherein the certain plane or distance in the environment is in a direction of the second person “virtual object” and at a focal plane of the second person (The distance and/or the vergence angle may also be used to determine the level of focus of the virtual object is to have to be properly observable by the user …adjust the focus of the virtual objects or virtual information so that the user perceives differences in focus depth that provide a depth cue to the user [0899]-[0908]). 

Regarding claims [9-15] “method” and [16-18] “CRM” are rejected under the same reasoning as claims [2-8] “device”, where Border teaches device/system/method [0007][0008].

Regarding claim 22, 
The combination of Border and Kritt and Grinberg teaches all the features of claim 2, as outlined above.
Border further teaches wherein the signal indicates at least one of an acceleration of the second wearable head device, an orientation of the second wearable head device, and a distance between the first wearable head device and the second wearable head device (The eyepiece may utilize GPS and inertial navigation “e.g. utilizing an inertial measurement unit” as described herein, such as described herein, to provide positional and directional accuracy.  However, the eyepiece may utilize additional sensors and associated algorithms to enhance positional and directional accuracy, such as with a 3-axis digital compass, inclinometer, accelerometer, gyroscope, and the like [0548]).

Regarding claim 23, 
The combination of Border and Kritt and Grinberg teaches all the features of claim 2, as outlined above.
Border further teaches wherein the second wearable head device comprises the second one or more sensors, and wherein the signal is received from the second wearable head device (The eyepiece may utilize GPS and inertial navigation “e.g. utilizing an inertial measurement unit” as described herein, such as described herein, to provide positional and directional accuracy.  However, the eyepiece may utilize additional sensors and associated algorithms to enhance positional and directional accuracy, such as with a 3-axis digital compass, inclinometer, accelerometer, gyroscope, and the like [0548]). Receiving the location of the person/object is an obvious alternative of detecting such location that yields a predictable result of accurate location.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Border in view of Kritt and Grinberg, and in further view of Varga et al.  (US 20130162632 A1) hereinafter Varga.
Regarding claim 25, 
Please note: claim 25 refers to “an assessment of the first location by the user of the second device”, while the user of the second device moves from second location to third location through fourth location, and this assessment according to claim 2, is associated with the fourth location.
The combination of Border and Kritt and Grinberg teaches all the features of claim 2, as outlined above.
However, Border teaches the use may view a path prior to encountering potentially dangerous terrain, Border did not explicitly teach an indicative of a safety assessment of the location.
Varga teaches an indicative of a safety assessment of the location (where structures that are dangerous to the flight plan path are highlighted in the display [0033]; Fig. 5; [0082]; Fig. 3a).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the current invention to add the teachings of Varga to the teaching of Border and Kritt and Grinberg. The motivation for such an addition would be to verify safe performance (Varga [0007][0008]). 

Regarding claim 26, is rejected under the same reasoning as claim 25.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419